





CITATION: R. v. Barnswell, 2011
      ONCA 159



DATE:  20110301



DOCKET: C51486



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Doherty and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Justin Barnswell



Applicant (Appellant)



Delmar Doucette, for the applicant (appellant)



Benita Wassenaar, for the respondent



Heard: February 28, 2011



On appeal from the conviction entered by Justice M.L. Lack of
          the Superior Court of Justice dated August 19, 2009 and the sentence imposed
          on October 19, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The conviction appeal was abandoned.

[2]

The appellant concedes that the sentence imposed was in the appropriate
    range for this very serious offence of aggravated assault.  The appellant
    stabbed the victim four times and one stab wound came perilously close to the
    victims jugular vein.

[3]

We do not accept the appellants argument that the trial judge erred in
    the way she approached the issue of rehabilitation.  In our view, it was open
    to the trial judge to take into account the appellants failure to perceive the
    connection between his lifestyle, which involved the extensive use of alcohol and
    marijuana, and the offence.

[4]

In the result, the application for leave to appeal the sentence is
    granted but the appeal against sentence is dismissed.


